16‐1335‐cv 
     Friedman v. Bloomberg L.P., et al. 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                  ________ 
 6                                         
 7                             AUGUST TERM, 2016 
 8                                         
 9                         ARGUED: OCTOBER 31, 2016  
10                        DECIDED: SEPTEMBER 12, 2017 
11                                         
12                               No. 16‐1335‐cv 
13                                         
14                               DAN FRIEDMAN,  
15                              Plaintiff‐Appellant 
16                                         
17                                       v. 
18                                         
19     BLOOMBERG L.P., CHRISTOPHER DOLMETSCH, ERIK LARSEN, MICHAEL 
20    HYTHA, ANDREW DUNN, MILLTOWN PARTNERS, PATRICK HARVERSEN, 
21     D.J. COLLINS, OLIVER RICKMAN, PALLADYNE INTERNATIONAL ASSET 
22              MANAGEMENT B.V., ISMAEL ABUDHER, LILY YEO, 
23                             Defendants‐Appellees. 
24                                  ________ 
25                                         
26               Appeal from the United States District Court 
27                       for the District of Connecticut. 
28                No. 15 Civ. 43 – Alvin W. Thompson, Judge. 
29                                  ________ 
30                                         
31   Before: WALKER, HALL, and CHIN, Circuit Judges. 
32                                  ________ 
33    
     2                                                        No. 16‐1335‐cv

 1         Plaintiff‐appellant  Dan  Friedman  appeals  from  a  decision  of 

 2   the United States District Court for the District of Connecticut (Alvin 

 3   W.  Thompson,  J.)  dismissing  his  defamation  action  and  entering 

 4   judgment in favor of the defendants‐appellees.  At issue in this case 

 5   is  whether  Connecticut  General  Statute  §  52‐59b—which  provides 

 6   for long‐arm jurisdiction over certain out‐of‐state defendants except 

 7   in  defamation  actions—violates  Friedman’s  First  or  Fourteenth 

 8   Amendment rights.  We conclude that it does not and AFFIRM the 

 9   district  court’s  dismissal  of  this  action  as  to  the  out‐of‐state 

10   defendants.    We  also  consider  whether  the  allegedly  defamatory 

11   statements at issue in this case, which were reported and published 

12   by  the  remaining  defendants,  are  privileged  under  New  York  Civil 

13   Rights Law § 74 as a fair and true report of judicial proceedings or 

14   are  protected  expressions  of  opinion.    We  AFFIRM  in  part  and 

15   REVERSE in part the district court’s determinations regarding these 

16   statements  and  REMAND  this  action  for  proceedings  against  the 

17   remaining defendants consistent with this opinion.  

18                                  ________ 
19    
     3                                                          No. 16‐1335‐cv

 1                       ALAN  H.  KAUFMAN,  Kaufman  PLLC,  New  York, 
 2                       NY  (Stephen  G.  Grygiel,  Silverman,  Thompson, 
 3                       Slutkin & White, LLC, Baltimore, MD, on the brief)  
 4                       for Plaintiff‐Appellant. 

 5                       SHARON  L.  SCHNEIER  (Yonatan S. Berkovits, on the 
 6                       brief),  Davis  Wright  Tremaine  LLP,  New    York, 
 7                       NY,  for  Defendants‐Appellees  Bloomberg  L.P., 
 8                       Christopher  Dolmetsch,  Erik  Larsen,  Michael  Hytha, 
 9                       and Andrew Dunn. 

10                       DEREK  J.T.  ADLER, Hughes Hubbard & Reed LLP, 
11                       New  York,  NY,  for  Defendants‐Appellees  Palladyne 
12                       International  Asset  Management  B.V.,  Ismael 
13                       Abudher,  Lily  Yeo,  Milltown  Partners  LLP,  Patrick 
14                       Haverson, David‐John Collins and Oliver Rickman. 
15                                    ________ 
16   JOHN M. WALKER, JR., Circuit Judge: 

17         Plaintiff‐appellant  Dan  Friedman  appeals  from  a  decision  of 

18   the United States District Court for the District of Connecticut (Alvin 

19   W.  Thompson,  J.)  dismissing  his  defamation  action  and  entering 

20   judgment in favor of the defendants‐appellees.  At issue in this case 

21   is  whether  Connecticut  General  Statute  §  52‐59b—which  provides 

22   for long‐arm jurisdiction over certain out‐of‐state defendants except 

23   in  defamation  actions—violates  Friedman’s  First  or  Fourteenth 

24   Amendment rights.  We conclude that it does not and AFFIRM the 

25   district  court’s  dismissal  of  this  action  as  to  the  out‐of‐state 
     4                                                          No. 16‐1335‐cv

 1   defendants.    We  also  consider  whether  the  allegedly  defamatory 

 2   statements at issue in this case, which were reported and published 

 3   by  the  remaining  defendants,  are  privileged  under  New  York  Civil 

 4   Rights Law § 74 as a fair and true report of judicial proceedings or 

 5   are  protected  expressions  of  opinion.    We  AFFIRM  in  part  and 

 6   REVERSE in part the district court’s determinations regarding these 

 7   statements  and  REMAND  this  action  for  proceedings  against  the 

 8   remaining defendants consistent with this opinion.  

 9                               BACKGROUND 

10         This  defamation  action  arises  out  of  a  news  article  published 

11   by  Bloomberg  News  that  reported  on  a  lawsuit  Friedman  filed 

12   against  his  former  employer,  Palladyne  International  Asset 

13   Management,  and  others.    Friedman  alleged  in  the  lawsuit  that 

14   Palladyne,  a  purported  hedge  fund  based  in  the  Netherlands, 

15   fraudulently induced him into working as its “head of risk” in order 

16   to create the appearance that it was a legitimate company.  Friedman 

17   claimed that, over the course of nearly eight months, Palladyne and 

18   an  executive  recruiting  firm  made  numerous  misrepresentations  to 

19   persuade  him  to  accept  this  position,  including  that  Palladyne  was 
     5                                                              No. 16‐1335‐cv

 1   “a  diversified  investment  company”  with  a  “worldwide  clientele” 

 2   and “consistent, optimized returns.”  App’x at 15, 49, 61. 

 3          In  November  2011,  Friedman  moved  to  the  Netherlands  and 

 4   began  working  for  Palladyne.    According  to  Friedman,  he  soon 

 5   discovered  that  Palladyne  was  a  “kickback  and  money  laundering 

 6   operation for the former dictatorial Ghaddafi [sic] regime in Libya,” 

 7   App’x  at  39,  and  that  Palladyne’s  primary  purpose  was  to  channel 

 8   funds at the behest of the then‐head of Libya’s state‐run National Oil 

 9   Company, who was the father‐in‐law of Palladyne’s chief executive 

10   officer.  Friedman also learned that the United States Department of 

11   Justice  and  the  Securities  and  Exchange  Commission  were 

12   conducting  investigations  that  implicated  Palladyne.    In  February 

13   2012,  after  Friedman  voiced  concerns  to  a  colleague  that  Palladyne 

14   was not engaging in legitimate investment activities and could face 

15   criminal  exposure,  he  was  “abruptly  terminated  with  no  legally 

16   cognizable explanation.” App’x at 75.   

17          On  March  25,  2014,  Friedman  sued  Palladyne  and  the  firm 

18   that  had  recruited  him  for  the  position,  as  well  as  several  of  their 
     6                                                               No. 16‐1335‐cv

 1   employees.    Friedman  asserted  seven  counts  in  his  complaint, 

 2   including  fraudulent  inducement,  and  sought  monetary  damages 

 3   totaling $499,401,000, plus interest, attorneys’ fees and costs.  He also 

 4   sought, as additional punitive damages, two years of the employee 

 5   defendants’  salaries  and  bonuses.    Friedman  requested  that  “this 

 6   Court enter judgment on all Counts for the plaintiff.”  App’x at 88.   

 7          On  March  27,  2014,  Bloomberg  L.P.  published  online  the 

 8   article  at  issue  in  this  case.    Entitled  “Palladyne  Accused  in  Suit  of 

 9   Laundering Money for Qaddafi,” the article reported on Friedman’s 

10   lawsuit.    Friedman  responded  to  this  article  by  filing  the  instant 

11   defamation  action  against  (1)  Bloomberg  L.P.  and  the  authors  and 

12   editors of the article (collectively, the “Bloomberg Defendants”); (2) 

13   the  Netherlands‐based  Palladyne  and  two  of  its  senior  officers 

14   (collectively,  the  “Palladyne  Defendants”);  and  (3)  Milltown 

15   Partners,  LLP—a  public  relations  company  based  in  the  United 

16   Kingdom  that  worked  for  Palladyne  and  allegedly  was  a  source  of 

17   information  for  the  article—and  several  of  its  employees 

18   (collectively, the “Milltown Defendants”).   
     7                                                            No. 16‐1335‐cv

 1            Friedman  alleged  that  the  following  statements  in  the  article 

 2   were false and caused him serious and irreparable harm:  

 3        (1) A  statement  that  “[Palladyne]  was  sued  in  the  U.S.  for  as 
 4            much as $500 million.” 
 5        (2) A  quote  from  Palladyne  that  “[t]hese  entirely  untrue  and 
 6            ludicrous allegations [in Friedman’s earlier lawsuit] have been 
 7            made by a former employee who has repeatedly tried to extort 
 8            money from the company. . . . He worked with us for just two 
 9            months before being dismissed for gross misconduct.” 

10   App’x  at  19,  37‐38.    Friedman  further  alleged  that  the  Bloomberg 

11   Defendants  negligently  published  these  statements  without 

12   contacting him for a response or otherwise verifying their accuracy, 

13   and acted with reckless disregard by failing to correct or retract the 

14   statements  even  after  his  lawyer  alerted  several  of  the  Bloomberg 

15   Defendants to their inaccuracy.1    

16            The  Milltown  and  Palladyne  Defendants  moved  to  dismiss 

17   this  case  pursuant  to  Federal  Rules  of  Civil  Procedure  12(b)(2)  for 

18   lack of personal jurisdiction and 12(b)(6) for failure to state a claim.  

19   In granting the motion, the district court concluded that Conn. Gen. 

     1 There is an updated version of this article in the parties’ joint appendix 
     that includes a response from Friedman’s lawyer. Because Friedman does 
     not mention this version or attach it to his complaint, we do not consider it 
     for purposes of this appeal. 
     8                                                            No. 16‐1335‐cv

 1   Stat.  §  52‐59b,  which  provides  for  jurisdiction  over  non‐resident 

 2   individuals, foreign partnerships, and foreign voluntary associations 

 3   except in defamation cases, deprived it of personal jurisdiction over 

 4   the  Milltown  and  Palladyne  Defendants,  all  of  which  are  foreign 

 5   entities.    The  district  court  further  determined  that  even  if 

 6   Palladyne—organized  under  the  laws  of  the  Netherlands  as  a 

 7   besloten  vennootschap—were  categorized  as  a  corporation  and  not  a 

 8   foreign  partnership,  Conn.  Gen.  Stat.  §  33‐929  would  deprive  it  of 

 9   personal jurisdiction over Palladyne.   

10          The Bloomberg Defendants also filed a motion to dismiss the 

11   complaint  pursuant  to  Rule  12(b)(6)  for  failure  to  state  a  claim, 

12   which  the  district  court  granted.    The  district  court  held  that  the 

13   statement  that  Friedman  had  sued  Palladyne  for  “as  much  as  $500 

14   million” was protected by N.Y. Civ. Rights Law § 74 because it was a 

15   fair and true report of Friedman’s complaint and that the statement 

16   that  Friedman  “has  repeatedly  tried  to  extort  money  from 

17   [Palladyne],”  while  not  covered  by  the  same  privilege,  was  a 
     9                                                          No. 16‐1335‐cv

 1   protected  expression  of  opinion.  Friedman  timely  appealed  the 

 2   dismissal of his complaint.   


 3                                 DISCUSSION 

 4          Friedman argues on appeal inter alia that (1) the district court 

 5   has  personal  jurisdiction  over  the  individual  Milltown  and 

 6   Palladyne Defendants pursuant to Conn. Gen. Stat. § 52‐59b because 

 7   the statute’s exclusion of defamation actions is unconstitutional2; (2) 

 8   the “for as much as $500 million” statement is defamatory because it 

 9   fails  to  clarify  that  he  could  not  have  been  awarded  this  amount 

10   even if his lawsuit were successful; and (3) the “repeatedly tried to 

11   extort  money”  statement  suggests  that  he  engaged  in  criminal 

12   conduct  and  implies  undisclosed  facts  that  are  detrimental  to  his 

13   character.   


14          I.       Connecticut General Statute § 52‐59b  

15          We review de novo an appeal from a district court’s dismissal 

16   for lack of personal jurisdiction.  Whitaker v. Am. Telecasting, Inc., 261 

     2 Friedman also asserts that the lower court had jurisdiction over the 
     corporate defendants under Conn. Gen. Stat. § 33‐929. However, he fails to 
     raise any arguments on this point and, therefore, we do not address the 
     district court’s determination to the contrary.  
     10                                                              No. 16‐1335‐cv

 1   F.3d  196,  208  (2d  Cir.  2001).    The  plaintiff  bears  the  burden  of 

 2   demonstrating  that  the  court  has  personal  jurisdiction  over  each 

 3   defendant.    Id.    In  determining  whether  such  jurisdiction  exists,  a 

 4   court “must look first to the long‐arm statute of the forum state. . . . 

 5   If  the  exercise  of  jurisdiction  is  appropriate  under  that  statute,  the 

 6   court  must  decide  whether  such  exercise  comports  with  the 

 7   requisites  of  due  process.”    Id.  at  208  (citation  omitted).        The 

 8   relevant long‐arm statute, Conn. Gen. Stat. § 52‐59b(a), provides: 

 9          [A]  court  may  exercise  personal  jurisdiction  over  any 
10          nonresident  individual,  foreign  partnership  or  foreign 
11          voluntary association . . . who in person or through an 
12          agent  .  .  .  (2)  commits  a  tortious  act  within  the  state, 
13          except  as  to  a  cause  of  action  for  defamation  of 
14          character arising from the act; (3) commits a tortious act 
15          outside the state causing injury to person . . . within the 
16          state,  except  as  to  a  cause  of  action  for  defamation  of 
17          character arising from the act. 3 

18          Based on the plain language of Conn. Gen. Stat. § 52‐59b, the 

19   district  court  did  not  have  personal  jurisdiction  in  this  defamation 

20   action over the individual Milltown and Palladyne Defendants, who 



     3  Section  52‐59b(a)(1)  provides  jurisdiction  over  certain  out‐of‐state 
     defendants who “[t]ransact[] any business within the state.” Friedman did 
     not appeal the district court’s decision that this provision does not apply.   
     11                                                             No. 16‐1335‐cv

 1   are  not  Connecticut  residents.    Friedman  argues,  however,  that  the 

 2   long‐arm  statute’s  exclusion  of  out‐of‐state  defendants  in 

 3   defamation  actions  violates  his  First  Amendment  right  to  petition 

 4   and Fourteenth Amendment right to equal protection.  We disagree. 

 5          The  First  Amendment  provides,  in  relevant  part,  that 

 6   “Congress  shall  make  no  law  .  .  .  abridging  .  .  .  the  right  of  the 

 7   people . . . to petition the Government for a redress of grievances.”  

 8   U.S.  CONST.  amend.  I.    The  right  to  petition,  which  applies  to  the 

 9   states  through  the  Fourteenth  Amendment,  “extends  to  all 

10   departments  of  the  Government,  including  the  courts.”  City  of  N.Y. 

11   v. Beretta U.S.A. Corp., 524 F.3d 384, 397 (2d Cir. 2008) (citation and 

12   internal quotation marks omitted).  A plaintiff’s “constitutional right 

13   of  access  to  the  courts  is  violated  where  government  officials 

14   obstruct  legitimate efforts  to seek  judicial  redress.”  Id.  (citation  and 

15   brackets  omitted);  see  also  Christopher  v.  Harbury,  536  U.S.  403,  413 

16   (2002)  (noting  right‐of‐access  concerns  are  implicated  when 

17   “systemic  official  action  frustrates  a  plaintiff  or  plaintiff  class  in 

18   preparing and filing suits at the present time”); Bounds v. Smith, 430 
     12                                                              No. 16‐1335‐cv

 1   U.S. 817, 828 (1977) (requiring prison authorities to provide inmates 

 2   with adequate law libraries or legal assistance to permit meaningful 

 3   litigation of appeals). 

 4          A  plaintiff’s  right  of  access  to  courts  is  not  violated  when,  as 

 5   here, a state’s long‐arm statute does not provide for jurisdiction over 

 6   certain  out‐of‐state  defendants.    Indeed,  “[t]here  is  nothing  to 

 7   compel  a  state  to  exercise  jurisdiction  over  a  foreign  [defendant] 

 8   unless it chooses to do so, and the extent to which it so chooses is a 

 9   matter for the law of the state as made by its legislature.”  Brown v. 

10   Lockheed  Martin  Corp.,  814  F.3d  619,  626  (2d  Cir.  2016)  (quoting 

11   Arrowsmith v.  United Press  Intʹl,  320  F.2d 219, 222  (2d  Cir. 1963)  (en 

12   banc)).    In  International  Shoe  Co.  v.  Washington,  the  Supreme  Court 

13   held  that,  under  the  Due  Process  Clause  of  the  Fourteenth 

14   Amendment,  state  courts  could  exercise  jurisdiction  over  out‐of‐

15   state  defendants  if  the  defendants  had  “certain  minimum  contacts 

16   with [the forum state] such that the maintenance of the suit does not 

17   offend ‘traditional notions of fair play and substantial justice.’”  326 

18   U.S.  310,  316  (1945)  (quoting  Milliken  v.  Meyer,  311  U.S.  457,  463 
     13                                                                No. 16‐1335‐cv

 1   (1940)).  The Supreme Court described the extent to which it would 

 2   be  constitutionally  permissible  for  state  courts  to  exercise 

 3   jurisdiction  over  these  defendants;  it  did  not  hold  that  state  courts 

 4   were required to  exercise  such  jurisdiction.    See  id.    Relying  on  this 

 5   principle,  state  legislatures  enacted  long‐arm  statutes  setting  forth 

 6   the  terms  under  which  their  courts  could  exercise  jurisdiction  over 

 7   out‐of‐state defendants.  See Robert D. Sack, Sack on Defamation: Libel, 

 8   Slander,  and  Related  Problems,  §  15.1.2A  (4th  ed.  2012).    Although 

 9   many  states’  long‐arm  statutes  provide  for  jurisdiction  that  is 

10   coextensive with the limits of the Due Process Clause, some do not 

11   permit  the  exercise  of  jurisdiction  to  the  full  extent  allowed  by  the 

12   federal  Constitution.    Id.;  see  Best  Van  Lines,  Inc.  v.  Walker,  490  F.3d 

13   239, 244‐45 (2d Cir. 2007).   

14          The  Connecticut  long‐arm  statute  at  issue  here,  which 

15   precludes its courts from exercising jurisdiction over certain foreign 

16   defendants in defamation actions,4 does not provide for jurisdiction 



     4 We note that Conn. Gen. Stat. § 52‐59b(a)(1) does permit jurisdiction over 
     out‐of‐state defendants in defamation actions if the defendant “[t]ransacts 
     any business within the state.”  
     14                                                                No. 16‐1335‐cv

 1   to  the  limits  of  due  process.    See  Conn.  Gen.  Stat.  §  52‐59b;  see  also 

 2   International Shoe, 326 U.S. at 316.  The statute’s limitation does not, 

 3   however,  violate  Friedman’s  First  Amendment  right  of  access  to 

 4   courts.    As  we  have  noted,  “[t]here  is  nothing  to  compel  a  state  to 

 5   exercise  jurisdiction  over  a  foreign  [defendant]  unless  it  chooses  to 

 6   do  so,”  Brown,  814  F.3d  at  626,  and  Friedman  does  not  have  any 

 7   right  to  assert  a  claim  against  a  foreign  entity  in  the  absence  of  a 

 8   long‐arm  statute  that  provides  jurisdiction  over  such  an  entity.  See 

 9   Whitaker, 261 F.3d at 208; see also George v. Strick Corp., 496 F.2d 10, 12 

10   (10th Cir. 1974) (“[P]ertinent federal cases do not compel state courts 

11   to open their doors to every suit which meets the minimum contacts 

12   requirements of the due process clause of the federal constitution.”); 

13   Jennings  v.  McCall  Corp.,  320  F.2d  64,  68  (8th  Cir.  1963)  (“[A]  state 

14   court  is  free  to  choose  for  itself  the  standards  to  be  applied  in 

15   determining the circumstances under which a foreign [entity] would 

16   be amenable to suit, assuming of course that minimum due process 

17   requirements are met. . . . [It is] a stateʹs privilege to impose its own 

18   jurisdictional limitations.”).  Friedman, therefore, has failed to show 
     15                                                                No. 16‐1335‐cv

 1   that  this  statute  violates  his  First  Amendment  right  of  access  to 

 2   courts.5 

 3          Conn.  Gen.  Stat.  §  52‐59b  also  does  not  violate  Friedman’s 

 4   equal  protection  rights  under  the  Fourteenth  Amendment.  

 5   Friedman  argues  that,  applying  strict  scrutiny,  the  statute  violates 

 6   the Equal Protection Clause by “restricting the rights of defamation 

 7   plaintiffs  as  a  class  without  utilizing  the  least  restrictive  means.”  

 8   Appellant’s  Br.  at  44‐45.    However,  we  apply  strict  scrutiny  only 

 9   when the challenged statute either (1) burdens a fundamental right 

10   or  (2)  targets  a  suspect  class.    See  Heller  v.  Doe,  509  U.S.  312,  319 

11   (1993).    Friedman  has  not  shown  that  his  claim  falls  within  either 

12   category.  As we have discussed, a state is not required to extend its 

13   courts’  jurisdiction  over  specific  foreign  defendants  and,  in  the 

14   absence  of  a  long‐arm  statute  providing  for  such  jurisdiction,  a 

     5  Friedman  also  states,  without  explanation,  that  the  long‐arm  statute’s 
     exception  for  out‐of‐state  defendants  in  defamation  actions  violates  his 
     due process rights.  Federal due process, however, does not compel a state 
     to provide for jurisdiction over out‐of‐state defendants.  Perkins v. Benguet 
     Consol.  Mining  Co.,  342  U.S.  437,  440  (1952) (“The  suggestion  that  federal 
     due process compels the State to open its courts to such a case [against a 
     foreign  defendant]  has  no  substance.”).    Instead,  the  Due  Process  Clause 
     limits the extent to which a state court may exercise jurisdiction over such 
     defendants.  See International Shoe, 326 U.S. at 316.   
     16                                                             No. 16‐1335‐cv

 1   plaintiff  does  not  have  a  fundamental  right  to  bring  an  action 

 2   against those foreign defendants.  Further, Friedman does not argue 

 3   that  state  residents  defamed  by  out‐of‐state  entities  are  a  suspect 

 4   class.    

 5           Under rational basis review, which is applicable here, “we are 

 6   required to defer to the legislative choice, absent a showing that the 

 7   legislature  acted  arbitrarily  or  irrationally.”  Gronne  v.  Abrams,  793 

 8   F.2d 74, 77 (2d Cir. 1986).  The party challenging the law, therefore, 

 9   “must  disprove  every  conceivable  basis  which  might  support  it.”  

10   Windsor v. United States, 699 F.3d 169, 180 (2d Cir. 2012) (citation and 

11   internal  quotation  marks  omitted),  aff’d,  133  S.  Ct.  2675  (2013).  

12   Friedman argues that the statute’s legislative history does not state a 

13   rational  basis  for  excluding  defamation  actions.    A  legislature, 

14   however,  “need  not  actually  articulate  at  any  time  the  purpose  or 

15   rationale  supporting  its  classification.  .  .  .  Instead,  a  classification 

16   must  be  upheld  against  [an]  equal  protection  challenge  if  there  is 

17   any  reasonably  conceivable  state  of  facts  that  could  provide  a 
     17                                                           No. 16‐1335‐cv

 1   rational basis for the classification.”  Heller, 509 U.S. at 320 (citations 

 2   and internal quotation marks omitted).   

 3          Conn. Gen. Stat. § 52‐59b was modeled after a nearly identical 

 4   provision in New York state’s long‐arm statute.  See N.Y. C.P.L.R. § 

 5   302;  Savin  v.  Ranier,  898  F.2d  304,  306  (2d  Cir.  1990).    We  have 

 6   previously  noted,  in  the  context  of  the  New  York  statute,  that  one 

 7   rational  basis  for  excluding  defamation  actions  against  out‐of‐state 

 8   defendants  is  “to  avoid  unnecessary  inhibitions  on  freedom  of 

 9   speech”  and  that  “[t]hese  important  civil  liberties  are  entitled  to 

10   special protections lest procedural burdens shackle them.”  Best Van 

11   Lines, 490 F.3d at 245 (quoting Legros v. Irving, 38 A.D.2d 53, 55 (N.Y. 

12   App. Div. 1st Dep’t 1971)); see also SPCA of Upstate N.Y., Inc. v. Am. 

13   Working Collie Assʹn, 18 N.Y.3d 400, 404 (2012) (“Defamation claims 

14   are  accorded  separate  treatment  to  reflect  the  stateʹs  policy  of 

15   preventing      disproportionate       restrictions    on     freedom       of 

16   expression.”).  The New York state exception for defamation actions 

17   was  initially  intended,  at  least  in  part,  to  ensure  that  “newspapers 

18   published in other states [would not be forced] to defend themselves 
     18                                                            No. 16‐1335‐cv

 1   in  states  where  they  had  no  substantial  interests.”    Best  Van  Lines, 

 2   490 F.3d at 245 (quoting Legros, 38 A.D.2d at 55). 

 3          For  the  first  time  in  his  reply  brief  on  appeal,  Friedman 

 4   challenges  this  rational  basis  by  arguing  that  “[t]he  internet  .  .  . 

 5   dramatically  changes  the  impact  of  the  long  arm  defamation 

 6   exclusion” and “creates a wide defamation liability‐free zone for out 

 7   of  state  publishers,”  such  as  Bloomberg  L.P.,  if  they  publish 

 8   defamatory  statements  online.    Appellant’s  Reply  Br.  at  25‐30.    At 

 9   issue  in  this  appeal,  however,  is  the  statute’s  defamation  exception 

10   with  respect  to  the  individual  Milltown  and  Palladyne  Defendants, 

11   who  are  the  alleged  sources  for  the  challenged  statements  in  the 

12   Bloomberg  article.    As  we  described  earlier,  one  conceivable  basis 

13   for  affording  special  protection  to  out‐of‐state  defendants  in 

14   defamation  actions  is  to  avoid  any  unnecessary  inhibition  on  their 

15   freedom  of  speech.    See  Best  Van  Lines,  490  F.3d  at  245;  see  also 

16   Vincent C. Alexander, Practice Commentaries, N.Y. C.P.L.R. § 302, at 

17   C302:10 (McKinney 2008) (“The [New York State long arm statute’s] 

18   exclusion  .  .  .  recognizes  the  ease  with  which  a  written  or  oral 
     19                                                           No. 16‐1335‐cv

 1   utterance  may  occur  in  New  York,  thereby  subjecting  numerous 

 2   individuals . . . to suit in New York despite their potentially remote 

 3   connection  to  the  state.”).    Because  Friedman  fails  to  counter  this 

 4   rational  basis,  we  conclude  that  his  equal  protection  argument  is 

 5   unavailing.  See Windsor, 699 F.3d at 180. 

 6             In sum, we agree with the district court that Conn. Gen. Stat. § 

 7   52‐59b does not violate Friedman’s First or Fourteenth Amendment 

 8   rights.  We therefore affirm the district court’s dismissal pursuant to 

 9   this  statute  of  Friedman’s  defamation  claim  against  the  Milltown 

10   and Palladyne Defendants for lack of personal jurisdiction.   


11             II.   The Allegedly Defamatory Statements 

12             Because  the  parties  do  not  dispute  that  we  have  personal 

13   jurisdiction  over  the  Bloomberg  Defendants  for  their  allegedly 

14   defamatory  statements,  we  turn  to  the  district  court’s  dismissal  of 

15   Friedman’s  claim  against  those  defendants  for  failure  to  state  a 

16   claim.    We  review  de  novo  a  district  court’s  grant  of  a  motion  to 

17   dismiss under Rule 12(b)(6), accepting as true the factual allegations 
     20                                                            No. 16‐1335‐cv

 1   in  the  complaint  and  drawing  all  inferences  in  the  plaintiffʹs  favor. 

 2   Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015).  


 3                  a. The “For As Much As $500 Million” Statement  

 4          We  first  address  the  Bloomberg  Defendants’  argument  that 

 5   the article’s statement that Friedman sued Palladyne “for as much as 

 6   $500  million”  is  protected  under  N.Y.  Civ.  Rights  Law  §  74.    This 

 7   statute  provides  that  “[a]  civil  action  cannot  be  maintained  against 

 8   any person, firm or corporation, for the publication of a fair and true 

 9   report of any judicial proceeding.”  N.Y. Civ. Rights Law § 74.  New 

10   York  courts  adopt  a  “liberal  interpretation  of  the  ‘fair  and  true 

11   report’ standard of . . . § 74 so as to provide broad protection to news 

12   accounts of judicial . . . proceedings.”  Becher v. Troy Publ’g Co., 183 

13   A.D.2d  230,  233  (N.Y.  App.  Div.  3d  Dep’t  1992).    A  statement  is 

14   deemed a fair and true report if it is “substantially accurate,” that is 

15   “if, despite minor inaccuracies, it does not produce a different effect 

16   on  a  reader  than  would  a  report  containing  the  precise  truth.”  

17   Karades v. Ackerley Grp. Inc., 423 F.3d 107, 119 (2d Cir. 2005) (citations 

18   omitted).   
     21                                                                No. 16‐1335‐cv

 1          Here,  the  Bloomberg  Defendants’  statement  that  Friedman’s 

 2   suit was “for as much as $500 million” was a fair and true report of a 

 3   judicial  proceeding.    The  statement  was  a  description  of  the  prayer 

 4   for relief in Friedman’s complaint, which requested that “the Court 

 5   enter judgment on all Counts for the plaintiff,” totaling $499,401,000, 

 6   exclusive of attorneys’ fees and costs.  App’x at 89.  Nowhere did the 

 7   complaint  state  that  Friedman  was  pleading  any  counts  in  the 

 8   alternative  or  that  the  damages  could  not  be  aggregated.    Even 

 9   though  some  of  these  damages  would  be  barred  as  duplicative  if 

10   Friedman were successful in his lawsuit, it was not necessary for this 

11   explanation  to  be  included  in  the  article.    The  Bloomberg 

12   Defendants’ characterization of the damages sought was an accurate 

13   description of what was written in the complaint.  See Lacher v. Engel, 

14   33  A.D.3d  10,  17  (N.Y.  App.  Div.  1st  Depʹt  2006)  (“Comments  that 

15   essentially summarize or restate the allegations of a pleading filed in 

16   an  action  .  .  .  fall  within  §  74ʹs  privilege.”).    As  the  district  court 

17   noted,  “[t]o  the  extent  there  was  an  inaccuracy  here,  it  is  found  in 
     22                                                            No. 16‐1335‐cv

 1   the  language  [Friedman]  used  in  the  prayer  for  relief.”    Special 

 2   App’x at 31.  

 3          Friedman argues, however, that the statement was neither fair 

 4   nor  substantially  accurate  because  Bloomberg  L.P.  did  not  contact 

 5   him for a response and, as a sophisticated media company, it should 

 6   have known that Friedman would not have been able to recover as 

 7   much as $500 million.  Friedman cites no case law in support of his 

 8   argument  that  the  Bloomberg  Defendants  were  compelled  to  seek 

 9   his  response  in  order  for  an  accurate  report  of  the  language  of  his 

10   complaint  to  be  “fair.”  And  the  outcome  that  Friedman  requests—

11   that  we  require  “sophisticated”  reporters  to  determine  the  legal 

12   question  of  whether  claims  asserted  in  a  complaint  are  duplicative 

13   even  if  they  are  not  pled  in  the  alternative—would  be  excessively 

14   burdensome  for  the  media  and  would  conflict  with  the  general 

15   purpose of § 74.  Cf. Becher, 183 A.D.2d at 234 (“Newspapers cannot 

16   be held to a standard of strict accountability for use of legal terms of 
     23                                                               No. 16‐1335‐cv

 1   art  in  a  way  that  is  not  precisely  or  technically  correct  by  every 

 2   possible definition.” (citation omitted)).6   

 3          Accordingly, because we find that § 74 applies, we affirm the 

 4   district  court’s  dismissal  of  Friedman’s  defamation  claim  based  on 

 5   the “as much as $500 million” statement. 


 6                  b. The “Repeatedly Tried to Extort” Statement  

 7          We  next  address  Palladyne’s  quote  in  the  Bloomberg  article 

 8   that  Friedman  “has  repeatedly  tried  to  extort  money  from  the 

 9   company.”    App’x  at  38.    Friedman  argues  that  this  statement  is 

10   reasonably  susceptible  to  a  defamatory  meaning—that  he  engaged 

11   in criminal conduct—and implies the existence of undisclosed facts 

12   that are detrimental to his character.  We agree that the district court 

13   erred in dismissing Friedman’s claim based on this statement.  




     6 Friedman further argues that he is entitled to discovery to determine the 
     source  of  this  statement.    However,  “once  it  is  established  that  the 
     publication  is  reporting  on  a  judicial  proceeding,  how  a  reporter  gathers 
     his  information  concerning  a  judicial  proceeding  is  immaterial  provided 
     his or her story is a fair and substantially accurate portrayal of the events 
     in question.” See Cholowsky v. Civiletti, 69 A.D.3d 110, 115 (N.Y. App. Div. 
     2d  Dep’t  2009)  (citations  and  brackets  omitted).  We  therefore  find  this 
     argument unpersuasive. 
     24                                                          No. 16‐1335‐cv

 1         Under  New  York  law,  which  the  parties  do  not  dispute 

 2   applies  here,  a  plaintiff  must  establish  the  following  elements  to 

 3   recover a claim for libel:  

 4         (1)  a  written  defamatory  statement  of  fact  concerning  the 
 5         plaintiff;  (2)  publication  to  a  third  party;  (3)  fault  (either 
 6         negligence  or  actual  malice  depending  on  the  status  of  the 
 7         libeled party); (4) falsity of the defamatory statement; and (5) 
 8         special damages or per se actionability. 

 9   Celle v. Filipino Reporter Enters. Inc., 209 F.3d 163, 176 (2d Cir. 2000). 

10   With respect to the first element of this cause of action, which is the 

11   focus  of  this  appeal,  we  must  consider  whether  (1)  “the  challenged 

12   statements  reasonably  imply  the  alleged  defamatory  meaning”  and 

13   (2)  “if  so,  whether  that  defamatory  meaning  is  capable  of  being 

14   proven false.”  See Flamm v. Am. Assʹn of Univ. Women, 201 F.3d 144, 

15   150‐51 (2d Cir. 2000).  A defendant is not liable for “statements that 

16   cannot  reasonably  be  interpreted  as  stating  actual  facts  about  an 

17   individual,  including  statements  of  imaginative  expression  or 

18   rhetorical  hyperbole.”  Id.  (citation  and  internal  quotation  marks 

19   omitted). 

20         Here,  the  district  court  found  that,  based  on  the  context  in 

21   which  Palladyne’s  statement was made,  a  reasonable  reader  would 
     25                                                               No. 16‐1335‐cv

 1   understand  Palladyne’s  use  of  the  word  “extort”  to  be  “rhetorical 

 2   hyperbole, a vigorous epithet . . . reflect[ing] Palladyne’s belief that 

 3   an  upset  former  employee  had  filed  a  frivolous  lawsuit  against 

 4   Palladyne  in  order  to  get  money.”    Special  App’x  at  44.    In 

 5   dismissing Friedman’s claim, the district court relied in particular on 

 6   Greenbelt  Coop.  Publ’g  Ass’n  v.  Bresler,  398  U.S.  6,  14  (1970).    There, 

 7   the  Supreme  Court  determined  that  statements  in  a  newspaper, 

 8   reporting  that  attendees  of  city  council  meetings  had  characterized 

 9   the plaintiff’s negotiations with the city as “blackmail,” were merely 

10   “rhetorical  hyperbole”  and  were  not  actionable  defamatory 

11   statements.    Id.  The  Court  dismissed  the  defamation  claim, 

12   concluding that:  

13          It is simply impossible to believe that a reader who reached 
14          the  word  “blackmail”  in  either  article  would  not  have 
15          understood  exactly  what  was  meant:  it  was  [plaintiff’s] 
16          public  and  wholly  legal  negotiating  proposals  that  were 
17          being  criticized.  No  reader  could  have  thought  that  either 
18          the  speakers  at  the  meetings  or  the  newspaper  articles 
19          reporting  their  words  were  charging  [plaintiff]  with  the 
20          commission of a criminal offense. On the contrary, even the 
21          most  careless  reader  must  have  perceived  that  the  word 
22          was no more than rhetorical hyperbole, a vigorous epithet 
23          used  by  those  who  considered  [plaintiff’s]  negotiating 
24          position extremely unreasonable.  
     26                                                             No. 16‐1335‐cv

 1   Id.  (footnote  omitted).    On  appeal,  the  Bloomberg  Defendants  also 

 2   cite to several New York state cases in which courts have held that, 

 3   in  certain  contexts,  a  defendant’s  use  of  the  term  “extort”  may  be 

 4   “rhetorical hyperbole” that is not actionable.    

 5          In  Melius  v.  Glacken,  for  example,  the  then‐mayor  of  Freeport 

 6   stated in a public debate that the plaintiff’s lawsuit against him and 

 7   other  officials,  alleging  that  they  had  conspired  to  take  away  the 

 8   plaintiff’s  property,  was  an  attempt  to  “extort  money”  because  the 

 9   plaintiff  was  seeking  an  amount  “far  in  excess  of  the  appraised 

10   value”  of  the  property.    94  A.D.3d  959,  959‐60  (N.Y.  App.  Div.  2d 

11   Dep’t  2012).  After  the  plaintiff  sued  the  mayor  for  defamation,  the 

12   court determined that based on the context in which the challenged 

13   statements  were  made—in  response  to  a  question  about  the 

14   plaintiff’s  lawsuit  and  in  a  “heated”  public  debate—a  reasonable 

15   listener  would  have  understood  that  the  mayor  was  stating  his 

16   opinion  about  the  merits  of  plaintiff’s  lawsuit  and  not  accusing  the 

17   plaintiff  of  criminal  conduct.    Id.  at  960.    The  court  held  that  the 

18   statement  was  not  actionable  because  the  mayor  had  explained  the 
     27                                                             No. 16‐1335‐cv

 1   factual basis for his belief that the plaintiff was attempting to extort 

 2   money—that  the  plaintiff  sought  an  amount  “far  in  excess  of  the 

 3   appraised  value”  of  the  property—and  therefore  his  statement  did 

 4   not imply the existence of undisclosed facts that were detrimental to 

 5   the plaintiff’s character.  Id. at 960‐61; see also Sabharwal & Finkel, LLC 

 6   v.  Sorrell,  117  A.D.3d  437,  437‐38  (N.Y.  App.  Div.  1st  Dep’t  2014) 

 7   (defendant’s  statement  that  plaintiff  had  broached  topic  of 

 8   settlement  “to  ‘extort’  money”  not  actionable  because  reasonable 

 9   readers  would  understand  it was  an “opinion[]  about  the  merits  of 

10   the  lawsuit  and  the  motivation  of  [the]  attorneys,  rather  than  [a] 

11   statement[]  of  fact”);  G&R  Moojestic  Treats,  Inc.  v.  Maggiemooʹs  Intʹl, 

12   LLC,  No.  03  CIV.10027  (RWS),  2004  WL  1172762,  at  *1‐2  (S.D.N.Y. 

13   May 27, 2004) (defendant’s quote in article characterizing plaintiff’s 

14   lawsuit  as  “approaching  extortion”  not  actionable  because  “no 

15   reasonable  reader  could  understand  [the]  statements  as  saying  that 

16   plaintiff  committed  the  criminal  act  of  extortion”);  Trustco  Bank  of 

17   N.Y.  v.  Capital  Newspaper  Div.  of  Hearst  Corp.,  213  A.D.2d  940,  942 
     28                                                          No. 16‐1335‐cv

 1   (N.Y.  App.  Div.  3d  Dep’t  1995)  (defendant’s  use  of  the  word 

 2   “extortion” to describe lawsuit filed against him not actionable). 

 3         Here, the Bloomberg article discussed Friedman’s lawsuit and 

 4   then  included  the  following  quote  from  Palladyne:  “These  entirely 

 5   untrue  and  ludicrous  allegations  have  been  made  by  a  former 

 6   employee  who  has  repeatedly  tried  to  extort  money  from  the 

 7   company. . . . He worked with us for just two months before being 

 8   dismissed for gross misconduct.”  App’x at 38.  As in the cases cited 

 9   by  the  district  court  and  the  Bloomberg  Defendants,  the  article 

10   clearly  indicated  that  Palladyne  made  these  statements  in  the 

11   context of a “heated” dispute.  See Melius, 94 A.D.3d at 959‐60. The 

12   article described Friedman’s allegations that Palladyne was “nothing 

13   more  than  a  façade  created  to  conceal  criminal  transactions”  and 

14   noted  that  Friedman  alleged  that  he  had  been  fired  by  Palladyne 

15   with  “no  legally  cognizable  explanation”  after  voicing  his  concerns 

16   to a colleague about the firm’s criminal exposure.  App’x at 37‐38.  

17         However,  unlike  the  cases  cited  by  the  district  court  and  the 

18   Bloomberg  Defendants,  a  reasonable  reader  could  interpret 
     29                                                          No. 16‐1335‐cv

 1   Palladyne’s  use  of  the  word  “extort”  here  as  more  than  just 

 2   “rhetorical hyperbole” describing Palladyne’s belief that the lawsuit 

 3   was  frivolous.    See  Flamm,  201  F.3d  at  150‐51.    Palladyne  did  not 

 4   simply state that Friedman’s lawsuit was an attempt to extort money 

 5   from  the  company.  Instead,  Palladyne  stated  that  Friedman 

 6   “repeatedly” tried to extort money from them.  This statement can be 

 7   read  as  something  other  than  a  characterization  of  Friedman’s 

 8   underlying  lawsuit  against  Palladyne  and  is  reasonably  susceptible 

 9   to  a  defamatory  meaning—that  Friedman  actually  committed  the 

10   criminal  act  of  extortion—a  statement  that  is  capable  of  being 

11   proven false.  Id.   

12          This  interpretation  also  is  reasonable  when  the  statement  is 

13   read in the context of Palladyne’s entire quote.  After asserting that 

14   Friedman  had  “repeatedly”  tried  to  extort  money  from  them, 

15   Palladyne went on to state that Friedman was “dismissed for gross 

16   misconduct.”  App’x at 38.  Palladyne did not explain whether there 

17   was  a  connection  between  these  two  statements.    A  reasonable 

18   reader,  therefore,  could  have  believed  that  Friedman’s  “gross 
     30                                                           No. 16‐1335‐cv

 1   misconduct”  consisted  of  multiple  attempts  to  “extort”  money  and 

 2   that Friedman was fired for engaging in this criminal conduct.   

 3          Further, even if a reasonable reader could interpret the word 

 4   “extort” as hyperbolic language describing Friedman’s conduct, and 

 5   not  an  assertion  that  Friedman  had  committed  the  criminal  act  of 

 6   extortion,  this  statement  still  would  be  actionable.    A  statement  of 

 7   opinion  is  actionable  under  New  York  law  if  it  implies  that  “the 

 8   speaker  knows  certain  facts,  unknown  to  his  audience,  which 

 9   support his opinion and are detrimental to the person about whom 

10   he is speaking.” Steinhilber v. Alphonse, 68 N.Y.2d 283, 290 (1986); see 

11   also  Hotchner  v.  Castillo‐Puche,  551  F.2d  910,  913  (2d  Cir.  1977) 

12   (“Liability for libel may attach . . . when a negative characterization 

13   of  a  person  is  coupled  with  a  clear  but  false  implication  that  the 

14   author  is  privy  to  facts  about  the  person  that  are  unknown  to  the 

15   general reader.”).  Here, Palladyne’s statement can be read to imply 

16   the  existence  of  undisclosed  facts  that  would  be  detrimental  to 

17   Friedman’s  character.    See  Hotchner,  551  F.2d  at  913.    Palladyne 

18   indicated that Friedman had taken prior actions that were attempts 
     31                                                           No. 16‐1335‐cv

 1   to “extort” money from the company, but Palladyne did not explain 

 2   what  those  prior  acts  were  or  provide  any  details  that  would  shed 

 3   light on its use of the word “extort,” whether outside of the context 

 4   of Friedman’s lawsuit or as a reference to it.  See Melius, 94 A.D.3d at 

 5   961. 

 6           The Bloomberg Defendants argue that the article makes clear 

 7   that  Palladyne’s  statement  refers  to  the  fact  that  Friedman  voiced 

 8   concerns  about  the  firm’s  criminal  exposure  and  then  filed  this 

 9   lawsuit in an attempt to extract money from Palladyne.  We disagree 

10   that it is clear.  Although the article stated that Friedman was fired 

11   after  “relating  his  concerns  about  the  firm’s  criminal  exposure  to  a 

12   colleague,”  App’x  at  37,  a  reasonable  inference  remains,  based  on 

13   Palladyne’s statement that Friedman had “repeatedly” attempted to 

14   extort the company, that there were multiple acts that Friedman had 

15   taken which rose to the level of “extortion.”   

16           Thus,  even  if  Palladyne  was  asserting  an  opinion  about 

17   Friedman’s prior conduct, Palladyne’s statement can still be read as 

18   conveying  a  negative  characterization  of  Friedman  without  stating 
     32                                                          No. 16‐1335‐cv

 1   sufficient  facts  to  provide  the  context  for  that  characterization.  

 2   Under New York law, such a statement is actionable.  See Hotchner, 

 3   551 F.2d at 913.   We therefore reverse the district court’s dismissal 

 4   of Friedman’s defamation claim based on this statement. 

 5          On remand, it will be up to the jury to decide both (1) whether 

 6   readers  understood  Palladyne’s  statement—“repeatedly  tried  to 

 7   extort”—to  mean  that  Friedman  engaged  in  criminal  conduct  and 

 8   (2) whether  that  statement  in  fact  defamed  Friedman.    See  Sack  on 

 9   Defamation § 2:4.16 (“Once the judge has determined that the words 

10   complained of are capable of a defamatory meaning, that is, are not 

11   nondefamatory  as  a  matter  of  law,  it  is  for  the  jury  to  determine 

12   whether they were so understood and whether they in fact defamed 

13   the plaintiff.”) (footnotes omitted)).  We express no view as to how 

14   those issues should be decided by the fact finder.   


15                                CONCLUSION 

16          For  the  reasons  stated  above,  we  AFFIRM  the  district  court’s 

17   dismissal  of  Friedman’s  claims  against  the  Milltown  and  Palladyne 

18   Defendants, and AFFIRM in part and REVERSE in part the dismissal 
    33                                                      No. 16‐1335‐cv

1   of his claims against the Bloomberg Defendants.  We REMAND the 

2   case to the district court for further proceedings consistent with this 

3   opinion.